Citation Nr: 9935316	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-12 359	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for amblyopia.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Entitlement to service connection for residuals of an 
injury to the right knee, including arthritis.

4.  Evaluation of hearing loss in the right ear, currently 
rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



REMAND

The veteran served on active duty from August 1976 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1995 rating decision by the Winston-
Salem, North Carolina RO.  (The Board notes that the June 
1995 decision represented the initial award of service 
connection for right ear hearing loss.  Consequently, this 
issue is not a claim for an increased rating; it is properly 
characterized as an evaluation of an original award.  
Fenderson v. West, 12 Vet. App. 119 (1999).)  

This case has been before the Board on two previous 
occasions, in June 1998 and in December 1998.  Each time, the 
case was remanded, in part, so that a supplemental statement 
of the case could be prepared by the RO on the question of 
timeliness of the veteran's appeal.  In December 1998, the 
Board also noted that clarification had been sought in 
October 1998 as to the veteran's desire to have a hearing.  
The Board specifically instructed the RO to schedule the 
veteran for a hearing before a member of the Board at the RO.  
A supplemental statement of the case was thereafter issued by 
the RO per the Board's remand instructions, but the hearing 
was not scheduled.  Consequently, in order to ensure 
compliance with the prior remand, see Stegall v. West, 11 
Vet. App. 268 (1998), another remand is required.  

The case is REMANDED to the RO for the following actions:

The RO should arrange for the veteran to 
appear at a hearing before a member of 
the Board at the RO.

After giving the veteran an opportunity to appear at a 
hearing before a member of the Board, the RO should return 
the claims folder to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice, but he may submit additional evidence and 
argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


